Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Ex parte David Adame                                   Appeal from the 76th District Court of Titus
                                                        County, Texas (Tr. Ct. No. 19,078).
 No. 06-19-00206-CR                                     Memorandum Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
                                                        Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED APRIL 1, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk